Title: To George Washington from David Finney, 4 April 1780
From: Finney, David
To: Washington, George


          
            Newcastle County [Del.] April 4th 1780.
          
          David Finney, (One of the Justices of the Delaware State,) presents his most respectful Compliments, to his Excellency General Washington. and hath taken the freedom to transmit to his Excellency (by Lieutenant McKennan,) a few Yards of Dimity, manufactured in his Family. as a small token of his grateful esteem. and flatters himself, that his Excellency, will so far honor him, as to accept it.
        